Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/30/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mariyama et al. (US 2008/0203936) (hereinafter Mariyama) in view of Ashdown et al. (US 2011/0309754) (hereinafter Ashdown).
Re claim 1: Mariyama teaches a LED emission system, comprising: an illuminating element set (1a, 1b, fig. 1), comprising: a first illuminating element (1a, fig. 1), configured to illuminate a first spectrum (single color, see para [0078]) (L1, see para [0079]); and a second illuminating element (1b, fig. 1), configured to illuminate a second spectrum (single color that is different from 1a, see para [0078]) (L2, see para [0079]); and a control module (2, 3, 6, fig. 1), comprising: a control unit (3, 6, fig. 1), configured to generate a switch command (pulse signal, see para [00556]) and records which illumination element (1a, 1b) within the illumination element set (1) to be activated (operation portion for inputting settings, see para [0057]); and an 
However, Mariyama fails to teach the switch command records a first current amplitude and a second current amplitude, the first current amplitude and the second current amplitude are used by the illuminating element switch to use the second spectrum to compensate defective peaks of the first spectrum.  
Ashdown teaches an illuminating switch element (199, fig. 1) configured to receive a switch command (control signal, see para [0073] - [0077]) and switch on or off (control signals for activation of the light sources, see para [0073]) a first illuminating element (135, fig. 1) and/or the second illuminating element (140, fig. 1) according to the switch command (see para [0073]), wherein the switch command (PWM control signals, see para [0074]) records a first current amplitude and a second current amplitude (another signal carrying information on how to generate such a drive current, see para [0075]), the first current amplitude and the second current amplitude (control used in configuration of the drive currents, see para [0090]) are used by the illuminating element switch (199) to use the second spectrum to compensate defective peaks of the first spectrum (compensation operation can be configured…, see para [0113]) (note: Ashdown teaches the same claimed structure and functional capabilities which are capable of recording the first and second current amplitude and compensating light of the first spectrum). 


Re claim 12: Mariyama teaches the illuminating element set (1, fig. 1) further comprises: a third illuminating element (green LED 1b, fig. 7C), configured to illuminate a third spectrum (green spectrum, fig. 1b); and a fourth illuminating element (blue LED 1a, fig. 7C) configured to illuminate a fourth spectrum (blue spectrum, fig. 1b).  

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mariyama et al. (US 2008/0203936) in view of Ashdown et al. (US 2011/0309754) as applied to claim 1 above, and further in view of Jones (US 2017/0045201).
Re claim 5: Mariyama teaches the first illuminating element (1a, fig. 7C) is further configured to emit a blue light (blue LED of 1a, fig. 7C).
However, Mariyama in view of Ashdown fails to teach the second illuminating element is further configured to emit a purple light.  
Jones teaches a first illuminating element (445 nm blue LED, see para [0117]) is further configured to emit a blue light (blue LED, see para [0117]), the second illuminating element 
Therefore, in view of Jones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the second illuminating element to a violet LED, in order to change the output spectral light distribution to produce a desired wavelength spectrum. 

Re claim 7: Mariyama teaches the first illuminating element (1a, fig. 7C) is further configured to emit a purple light (purple light, see para [0090]).
However, Mariyama in view of Ashdown fails to teach the first illuminating element coated with a blue fluorescent powder, and the second illuminating element is further configured to emit a blue light
Jones teaches a first illuminating element (combination of … violet LEDs, see para [0164]) is further configured to emit a purple light (violet light, see para [0164]) and coated with a blue fluorescent powder (blue phosphors, see para [0172]), and the second illuminating element (combination of … blue LEDs, see para [0164]) is further configured to emit a blue light (blue LED, see para [0164]).  
Therefore, in view of Jones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the second illuminating element to be configured to emit a blue light and coat a blue fluorescent powder on the first illuminating element, in order to change the output spectral light distribution to produce a desired wavelength spectrum.


However, Mariyama in view of Ashdown fails to teach the second illuminating element is further configured to emit a purple light; and wherein one of the first illuminating element and the second illuminating element is coated with a blue fluorescent powder.  
Jones teaches a first illuminating element (combination of … blue LEDs, see para [0164]) is further configured to emit a blue light (violet light, see para [0164]), and the second illuminating element (combination of … violet LEDs, see para [0164]) is further configured to emit a blue light (violet LED, see para [0164]); wherein one of the first illuminating element (blue LEDs) and the second illuminating element (violet LEDs) is coated with a blue fluorescent powder (blue phosphors, see para [0172]).  
Therefore, in view of Jones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the second illuminating element to be configured to emit a purple light and coat a blue fluorescent powder on the first or second illuminating element, in order to change the output spectral light distribution to produce a desired wavelength spectrum.

	Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mariyama et al. (US 2008/0203936) in view of Ashdown et al. (US 2011/0309754) as applied to claim 1 above, and further in view of Van de Ven (US 2013/0002167).
Re claim 10: Mariyama in view of Ashdown fails to teach the first illuminating element is further configured to apply a white light that has an adjustable color temperature.  

Therefore, in view of Van de Ven, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first illuminating element of Mariyama to apply a white light that has an adjustable color temperature, in order to provide a color change of the light [Van de Ven, 0089].

Re claim 11: Mariyama in view of Ashdown fails to teach the adjustable color temperature is substantially equal to 4000 Kelvin (K), 5000K or 2700 K.  
Van de Ven teaches the adjustable color temperature (CCT, see para [0070]) is substantially equal to 4000 Kelvin (K), 5000K or 2700 K (50K or more up to 8000 K, see para [00707]).  
Therefore, in view of Van de Ven, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first illuminating element of Mariyama to apply a white light that has an adjustable color temperature where the adjustable color temperature is substantially equal to 4000 Kelvin (K), 5000K or 2700 K, in order to provide a color change of the light [Van de Ven, 0089].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the color temperature of the first illuminating element to be substantially equal to 4000 Kelvin, 5000 Kelvin or 2700 Kelvin to provide a color change of the temperature of light, since it has been held that where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Re claim 13: Mariyama teaches the second illuminating element (red LED 1a, fig. 7C) is further configured to emit a red light (red light, see para [0112]), the third illuminating element (green LED 1b, fig. 7C) is further configured to emit a green light (green light, see para [0112]), and the fourth illuminating element (blue LED 1a, fig. 7C) is further configured to emit a blue light (blue light, see para [0112]).  
	However, Mariyama fails to teach the first illuminating element is further configured to emit a white light.
Van de Ven teaches the first illuminating element (60, fig. 2) is further configured to emit a white light (emit white light, see para [0044]).
Therefore, in view of Van de Ven, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the first illuminating element to be configured to emit a white light, in order to provide a color change of the light [Van de Ven, 0089].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mariyama et al. (US 2008/0203936) in view of Ashdown et al. (US 2011/0309754) as applied to claim 1 above, and further in view of McGuire (US 5,569,983).
Re claim 14: Mariyama in view of Ashdown fails to teach the control unit is further configured to store voltage data for commanding a corresponding illuminating element to emit a target color temperature.  

Therefore, in view of McGuire, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control unit of Mariyama to store voltage data for commanding a corresponding illuminating element to emit a target color temperature, in order to produce a light output of the illuminating element to match a desired color.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mariyama et al. (US 2008/0203936) in view of Ashdown et al. (US 2011/0309754) as applied to claim 1 above, and further in view of Takeshita et al. (US 2018/0098399) (hereinafter Takeshita).
Re claim 15: Mariyama in view of Ashdown fails to teach at least one of the first illuminating element and the second illuminating element comprises a chip-on-board (COB) light source.  
Takeshita teaches at least one of the first illuminating element (71, fig. 1) and the second illuminating element (74, fig. 1) comprises a chip-on-board (COB) light source (COB, see para [0063]).  
Therefore, in view of Takeshita, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the type of LEDs of the 

Re claim 16: Mariyama in view of Ashdown fails to teach the COB light source is single-surfaced or multiple-surfaced.  
Takeshita teaches the COB light source (71, fig. 1) is single-surfaced or multiple-surfaced (top bottom left and right surfaces of substrate 74, fig. 1). 
Therefore, in view of Takeshita, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the type of LEDs of the first and second illuminating element to be chip-on-board light sources where the COB light source is multiple-surfaced, in order to simplify assembly of the illuminating elements.

Re claim 17: Mariyama in view of Ashdown fails to teach at least one of the first illuminating element and the second illuminating element comprises a surface-mount device (SMD).
Takeshita teaches at least one of the first illuminating element (71, fig. 1) and the second illuminating element (71, fig. 1) comprises a surface-mount device (SMD) (SMD, see para [0062]).  
Therefore, in view of Takeshita, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the type of LEDs of the first and second illuminating element to be surface-mounted devices, in order to simplify assembly of the illuminating elements.


However, Mariyama in view of Ashdown fails to teach a radio communication module. 
Takeshita teaches a radio communication module (radio communications with remote controller, see para [0161]).
Therefore, in view of Takeshita, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the IR communication module of Mariyama with a radio communication module, in order to allow near field radio communication function [Takeshita, 0161].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/ZHENG SONG/            Primary Examiner, Art Unit 2875